Third District Court of Appeal
                              State of Florida

                         Opinion filed April 17, 2019.

                              ________________

                                No. 3D19-354
                     Lower Tribunal Nos. 17-57 and 17-324
                             ________________


                  Miami Dade County MRI Corp., etc.,
                                   Petitioner,

                                      vs.

                United Automobile Insurance Company,
                                  Respondent.



      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Appellate
Division, Pedro Echarte Jr., Martin Zilber, and Mavel Ruiz, Judges.

       Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte Springs),
for petitioner.

      Michael J. Neimand, for respondent.


Before LOGUE, SCALES, and HENDON, JJ.

                          CONFESSION OF ERROR

      HENDON, J.
      Miami Dade County MRI Corporation petitions this Court for a writ of

certiorari, seeking to quash the following order entered by the circuit court, sitting

in its appellate capacity:   (1) an order granting United Automobile Insurance

Company’s motion for attorney’s fees, and (2) an order denying Miami Dade

County MRI Corporation’s motion for attorney’s fees under sections 627.428(1)

and 627.736(8) of the Florida Statutes. Based on United Automobile Insurance

Company’s proper confession of error, we grant the petition, quash the orders

under review, and remand for the entry of an order granting Miami Dade County

MRI Corporation’s motion for appellate attorney’s fees filed under sections

627.428(1) and 627.736(8).

      Petition granted; orders quashed; and remanded with directions.




                                          2